OPINION OF THE COURT
PER CURIAM:
This appeal challenges as an abuse of discretion the refusal of the trial judge to vacate a default entered against a garnishee as a result of its failure for 43 days to answer Interrogatori.es in Attachment despite the requirement of law that answer be filed within twenty days.
Rule 55(c), Federal Rules of Civil Procedure, under which appellant sought relief, authorizes a District Court “[f]or good cause shown . . . [to] set aside an entry of default.” Moreover, as the court below observed in this case, trial of the merits of a claim is preferable to disposition by default. However, on the present record we cannot say that the District Court acted arbitrarily or unfairly in refusing to vacate the default.
The judgment entered pursuant to default will be affirmed.